NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3871-16T1


STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

WILLIE D. JARVIS, a/k/a
WHITE JARVIS,

     Defendant-Appellant.
_____________________________

                    Submitted September 13, 2018 – Decided October 22, 2018

                    Before Judges Simonelli and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 12-09-
                    1305.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (William P. Welaj, Designated Counsel, on
                    the brief).

                    Andrew C. Carey, Middlesex County Prosecutor,
                    attorney for respondent (Patrick F. Galdieri, II,
                    Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

       Defendant appeals from the November 16, 2016 order denying his petition

for post-conviction relief (PCR).    We affirm for the well-reasoned written

opinion of Judge Colleen Flynn.

       Defendant pled guilty in 2013 to possession of a weapon for an unlawful

purpose after admitting in court he used a handgun in connection with a drug

purchase that turned into a robbery. In his petition, he asserted ineffective

assistance of counsel on a number of bases including that his lawyer did not

conduct an adequate investigation, did not pursue a speedy trial or file motions

to challenge defendant's out of court identification. He also asserted the court

should have vacated his guilty plea. After carefully analyzing every argument

raised, Judge Flynn concluded defendant had not met the Strickland/Fritz1

standard and was not entitled to an evidentiary hearing. She denied the petition

and this appeal followed.

       On appeal defendant argues the following.

             POINT I.
             THE TRIAL COURT ERRED IN DENYING THE
             DEFENDANT'S    PETITION    FOR    POST-
             CONVICTION RELIEF SINCE AN INSUFFICIENT
             FACTUAL BASIS WAS ELICITED FROM THE

1
    Strickland v. Washington, 466 U.S. 668, 693-94 (1987).


                                                                        A-3871-16T1
                                       2
            DEFENDANT AT THE TIME HE ENTERED HIS
            GUILTY PLEA TO POSSESSION OF A WEAPON
            FOR AN UNLAWFUL PURPOSE.

            POINT II.
            THE TRIAL COURT ERRED IN DENYING THE
            DEFENDANT'S      PETITION   FOR  POST-
            CONVICTION RELIEF WITHOUT AFFORDING
            HIM AN EVIDENTIARY HEARING TO FULLY
            ADDRESS HIS CONTENTION THAT HE FAILED
            TO       RECEIVE     ADEQUATE   LEGAL
            REPRESENTATION FROM TRIAL COUNSEL.

      Because we adopt the reasoning of the PCR court we need not fully re-

address defendant's arguments, but we add the following comments. We reject

defendant's argument he was denied effective assistance of counsel under the

standard set forth in Strickland/Fritz.   Defendant has not shown counsel's

performance was insufficient because counsel made "errors so serious that

counsel was not functioning as the 'counsel' guaranteed by the Sixth

Amendment." Strickland, 466 U.S. at 687. Nor has defendant shown he was

prejudiced by the deficient performance, or that counsel's performance fell

below an objective standard of reasonableness. Id. at 687-88.

      We reject defendant's claim he was entitled to an evidentiary hearing. A

court reviewing PCR petitions based on claims of ineffective assistance of

counsel should only grant an evidentiary hearing if a defendant establishes a

prima facie showing in support of the relief requested. State v. Preciose, 129

                                                                       A-3871-16T1
                                      3
N.J. 451, 462 (1992); R. 3:22-10(e).

      We need not address defendant's remaining arguments as these arguments

lack sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-3871-16T1
                                        4